Hall, Presiding Judge.
In a consolidated suit on two promissory notes, plaintiffs appeal from a judgment for defendant based on his plea of non est factum.
Argued September 16, 1970
Decided October 7, 1970.
Bullock, Yancey, Mitchell & Fink, Harris Bullock, Arnall, Golden & Gregory, Joel Fryer, for appellants.
Robert S. Whitelaw, for appellee.
There is little doubt the notes sued upon are forgeries. The issue is whether defendant is precluded from denying that these are his signatures because his negligence caused these forged notes to be innocently purchased for value. See Code Ann. § 109A-3— 404.
Under the evidence, the trial court was authorized to find either that defendant did not speak or act negligently, or that plaintiffs did not in fact rely upon his statements in their decisions to purchase. In either case, no estoppel would arise.

Judgment affirmed.


Deen and Evans, JJ., concur.